Citation Nr: 0014425	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of residuals of an injury to 
the head, neck, arms, and ankles resulting from a fall at a 
VA medical facility on November 20, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from April 1944 to March 1946.  
This matter came before the Board on appeal from a February 
1995 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which denied a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of residuals of an injury to the head, neck, arms, 
and ankles resulting from a fall at a VA medical facility on 
November 20, 1991.  In February 1998, the Board remanded the 
case to the RO for additional procedural and evidentiary 
development.  As the Board pointed out in that remand, a 
March 1951 rating decision indicated that the veteran was 
rated incompetent and assigned a total schedular rating for 
schizophrenia, effective January 23, 1951.  After he was 
rated incompetent, the VA apparently recognized his wife 
(appellant) as his fiduciary.  See June 1951 VA Form 9-4347 
"Notification...of Fiduciary...."  Accordingly, the 
veteran's wife will be referred to in the Board's decision 
herein as the appellant, acting on behalf of the incompetent-
veteran.  

Additionally, in that February 1998 remand, it was noted that 
since the claims folders did not contain a "Power of 
Appointment" form, executed by appellant-wife, on behalf of 
the incompetent-veteran, the RO should clarify this matter 
concerning representation.  Subsequently, appellant submitted 
a completed "Power of Appointment" form, appointing as 
representative the service organization listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  The veteran, on November 20, 1991, reportedly slipped in 
a puddle of water and fell just inside the lobby of a VA 
Medical Center, on his way to a medical appointment, hitting 
his head and right elbow.  Clinical findings later that day, 
including x-rays of the right elbow, were unremarkable.  

2.  In December 1991, the veteran had multiple somatic 
complaints, including left foot, ankle, right elbow, finger, 
and neck pain.  However, clinically the neck and right elbow 
were unremarkable.  Degenerative joint disease at C5-C6 and 
mild soft-tissue ankle swelling were radiographically 
reported in August 1992.  On VA examination in May 1993, 
diagnoses included post-traumatic dysfunction of the cervical 
spine; and it was medically opined that chronic disability of 
the neck, arms, and ankles was consistent with his 85-year 
age.  

3.  Even assuming that a chronic disability of the head, 
neck, arms, or ankles resulted from a fall at a VA medical 
facility on November 20, 1991, the fall and resultant 
injuries did not occur as a result of VA hospitalization, 
treatment, or examination.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of residuals of 
an injury to the veteran's head, neck, arms, and ankles 
resulting from a fall at a VA medical facility on November 
20, 1991.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358(a)-(c) (1999); VAOPGCPREC 7-97, (1997) 
(precedent opinion of the General Counsel of the VA).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended that the veteran, on November 20, 1991, 
slipped in a puddle of water and fell just inside the lobby 
of the Birmingham, Alabama, VA Medical Center, on his way to 
a medical appointment, injuring his head, neck, arms, and 
ankles.  Additionally, it is asserted that he was treated at 
that time in the emergency room for these injuries; and that 
he has chronic injury residuals from that fall.  

The threshold question that must be resolved in this appeal 
is whether appellant has presented evidence sufficient to 
render the § 1151 benefits claim well grounded.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C. § 5107(a), the VA has a duty to assist 
only those claimants who have established well grounded 
claims.  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  

In Epps v. Brown, 9 Vet. App. 341, 344 (1996), the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  It does not appear that appellant 
informed the VA of the existence of any specific competent 
evidence that would render the § 1151 claim well grounded.  

It should be pointed out that the appellant and her 
representative have been informed by the RO at various stages 
of the proceedings that the claim was denied essentially due 
to the lack of competent evidence showing additional 
disability consisting of residuals of an injury to the head, 
neck, arms, and ankles related to VA treatment.  See, e.g., a 
May 1995 Statement of the Case; and a September 1996 
Supplemental Statement of the Case.  Additionally, the 
Statements informed them of the legal requirement that a 
claimant submit evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well grounded; 
and the pertinent laws and regulations governing § 1151 
benefits claims.  It is apparent that they were knowledgeable 
regarding the necessity of competent evidence to support this 
claim.  Thus, they had notice of the type of evidence needed 
for establishing a well-grounded claim.  

Although in January 1993, the RO requested that said VA 
Medical Center provide any investigative report that may have 
been prepared regarding the alleged fall, a Report of Contact 
form dated later that month indicated that, according to a 
social worker at that VA Medical Center, there was no 
investigative report and the veteran had not sustained any 
injuries.  Pursuant to remand, in June 1998, the RO sought 
any accident/medical incident investigative report that may 
have been prepared regarding the veteran's November 20, 1991, 
fall in question; however, this proved futile.  In unsworn 
written statements dated in July 1995 and received the 
following month, a woman, allegedly a hospital volunteer, 
claimed that she had witnessed the veteran's fall.  Pursuant 
to remand, in June 1998, the RO sought additional information 
concerning the fall in question from this individual; 
however, she did not respond thereto.  Pursuant to the 
Board's February 1998 remand, additional VA emergency room 
treatment reports and associated records pertaining to this 
alleged incident were sought.  However, although additional 
VA medical records were obtained, most of the relevant 
records were duplicative of those previously associated with 
the claims folders.  Additionally, pursuant to the Board's 
February 1998 remand, VA examinations were conducted with 
respect to the claimed disabilities.  

It should be pointed out that since the appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
"strict liability" version of § 1151, which applies in the 
instant case, provides, in relevant part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...or 
as a result of having submitted to an examination..., 
and such injury or aggravation results in 
additional disability to...such veteran, 
disability...compensation under this chapter...shall be 
awarded in the same manner as if such disability, 
aggravation,...were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  

For informational purposes, the RO's February 1995 rating 
decision denied appellant's § 1151 claim essentially on the 
basis that no additional disability consisting of residuals 
of an injury to the head, neck, arms, and ankles had resulted 
from the fall in question.  That rating decision was not 
based upon a fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151 which the Court in Gardner 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding that section (c)(3), remained valid.  See 
Brown, at 556 n.3.  

The provisions of 38 C.F.R. § 3.358, the regulation 
implementing that statute, state, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, 
medical or surgical treatment..., the 
following considerations will govern:  
(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice to 
make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment,....

The provisions of 38 C.F.R. § 3.358(c)(3), as amended, state, 
in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement that 
additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
consisting of residuals of an injury to the head, neck, arms, 
and ankles resulting from a fall at a VA medical facility on 
November 20, 1991 related to VA hospitalization, medical 
treatment, or examination.  Therefore, section (c)(3) is not 
controlling with respect to the facts of this case.  

The crucial facts are that the veteran, on November 20, 1991, 
reportedly slipped in a puddle of water and fell just inside 
the lobby of a VA Medical Center, on his way to a medical 
appointment, hitting his head and right elbow.  See, in 
particular, a November 20, 1991 VA clinical record; and the 
veteran's April 1993 written statement and June 1995 
Substantive Appeal, in which he unequivocally states that 
after leaving a parking lot, he entered and fell just inside 
the door of the VA Medical Center lobby on his way to a 
medical appointment.  Clinical findings later that day, 
including x-rays of the right elbow, were unremarkable.  In 
December 1991, the veteran had multiple somatic complaints, 
including left foot, ankle, right elbow, finger, and neck 
pain.  However, clinically the neck and right elbow were 
unremarkable.  Degenerative joint disease at C5-C6 and mild 
soft-tissue ankle swelling were radiographically reported in 
August 1992.  On VA examination in May 1993, diagnoses 
included post-traumatic dysfunction of the cervical spine; 
and it was medically opined that chronic disability of the 
neck, arms, and ankles was consistent with his age of 85.  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, an appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment,...; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460, 464 (1999).  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
affirmed a Board decision which determined that a claim for 
§ 1151 benefits was not well grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.  
In Sweitzer, the pertinent facts were that a veteran reported 
to a VA Medical Center for a scheduled x-ray examination and, 
while waiting for the examination after checking in, was 
struck by the wheelchair of a patient, knocking him to the 
ground.  In Sweitzer, the Court held that "any injury or 
aggravation of an injury, in order to be compensable under 
§ 1151, must have resulted from the examination itself, not 
from the process of reporting for the examination.  The 
statute does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are a 
result of actions by the claimant, i.e., applying for or 
seeking hospitalization, treatment, or examination."  In the 
instant case, the factual situation is similar to Sweitzer.  
In the instant case, although the fall in question apparently 
was on VA property, this is not determinative.  What is 
determinative is whether the veteran's fall in question 
occurred as a result of VA hospitalization, treatment, or 
examination.  Since it is clear by his own admission that the 
veteran was merely entering the VA Medical Center building to 
report for a medical appointment (i.e., "applying for or 
seeking treatment") and had not yet actually received any 
treatment, he was not under VA hospitalization, treatment, or 
examination at the time of the fall in question.  Thus, the 
fall and any resultant injuries were not the result of VA 
hospitalization, treatment, or examination.  See Sweitzer; 
see also, VAOPGCPREC 7-97 (1997).  

VA O.G.C. Prec. Op. No. 7-97 (Jan. 29, 1997) dealt, in part, 
with the question of whether a veteran who falls while 
hospitalized by VA and sustains an injury may be entitled to 
§ 1151 benefits.  In that opinion it was noted that "[a] 
fall due solely to the patient's inadvertence, want of care, 
or preexisting disability generally does not result from 
hospitalization."  Id.  Similarly, there is no authority for 
payment of an "inadvertent" fall unrelated to treatment or 
care, where the veteran was merely in the building.

In conclusion, even assuming arguendo that a chronic 
disability of the head, neck, arms, or ankles resulted from a 
fall at a VA medical facility on November 20, 1991, the fall 
and resultant injuries did not occur as a result of VA 
hospitalization, treatment, or examination, but rather 
occurred merely coincidental to the veteran's reporting for a 
medical appointment and prior to receiving medical treatment.  
Thus, the § 1151 benefits claim is not well grounded.  38 
U.S.C.A. §§ 1151, 5107(a); 38 C.F.R. § 3.358(a)-(c).  The 
claim is therefore denied.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994). 


ORDER

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of residuals of an 
injury to the veteran's head, neck, arms, and ankles 
resulting from a fall at a VA medical facility on November 
20, 1991 is not well grounded; and thus, the claim is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

